Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about September 5, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed an act which, if committed by an adult, would constitute the crime of attempted gang assault in the first degree, and placed him on probation for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). The victim’s recollection of appellant’s role in the assault was thoroughly explored at the fact-finding hearing, and the record supports the court’s findings as to identification and credibility. Concur— Nardelli, J.P., Andrias, Ellerin, Gonzalez and Catterson, JJ.